Citation Nr: 1428288	
Decision Date: 06/23/14    Archive Date: 07/03/14

DOCKET NO.  12-24 032A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and anxiety. 

REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel

INTRODUCTION

The Veteran had unverified service in the Pennsylvania Army National Guard and had verified active military service in the United States Air Force from November 1983 to August 1992.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania, that denied service connection for PTSD and anxiety.

In March 2013, the Veteran testified during a hearing at the RO before the undersigned.  A transcript of the hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for an acquired psychiatric disorder, claimed as PTSD and anxiety, that he attributes to witnessing an air show disaster at Ramstein Air Base in Germany, in August 1988.  

Neither the Veteran's service treatment nor personnel records are in his paper or electronic claims files.  However, the May 2012 rating decision, and July 2012 statement of the case, reflect the RO's review of these records.  Thus, there appear to be relevant service treatment and personnel records considered by the RO that are not currently available for Board review.  VA has a duty to associate these records with the Veteran's claims file.  38 C.F.R. § 3.159(c) (2013).

VA outpatient records include an April 2011 psychiatric evaluation reflecting the Veteran's report of witnessing the 1988 airshow accident.  The Axis I diagnosis is an anxiety disorder, not otherwise specified (NOS).  In December 2011, a VA examiner concluded that the Veteran's symptoms did not meet the diagnostic criteria for PTSD and diagnosed anxiety disorder.  The examining psychologist did not provide an opinion regarding the etiology of the Veteran's anxiety disorder.  .

In light of the Veteran's statements attesting to seeking counseling during service, and post service diagnosis of an anxiety disorder, a new VA examination is needed to assess whether any current psychiatric disorder is related to service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

The Veteran also testified that he received regular mental health counseling at a VA Community Based Outpatient Clinic (CBOC) where he was last seen in January 2013.  He was also seen at another CBOC.  See Board hearing transcript at page 11.  As these records may be relevant to the Veteran's claim, VA has a duty to obtain them.  38 U.S.C.A. § 5103A(b)-(c) (West 2002 & Supp. 2013).

The Veteran reportedly had service in the Pennsylvania Army National Guard prior to active duty in the Air Force.  The periods and nature of such service have not been verified.

Accordingly, the case is REMANDED for the following action:

1.  Associate the Veteran's service treatment and personnel records (from his United States Air Force service from November 1983 to August 1992) with the claims file.

2.  Verify the Veteran's periods of service in the Pennsylvania Army National Guard, including all periods of active and inactive duty (not retirement points), prior to November 1983, and obtain his service treatment records for this service.  

3.  Obtain all records regarding the Veteran's mental health treatment at VA since May 2011; these include treatment at the CBOCs in Monongahela, Uniontown, and Westover, and the VAMC in Pittsburgh.  

4.  Efforts to obtain these records must continue until they are received; unless it is reasonably certain that records verifying such service do not exist, or that further efforts to obtain such records would be futile.

If any requested records cannot be obtained, notify the Veteran of the missing records, the efforts made and of what additional actions will be taken with regard to his clam.

4.  After completing the above-, schedule the Veteran for a VA examination to determine whther any current psychiatric disability, including PTSD, is related to a disese or injury in service, including witnessing the reported air show disaster.  The examiner should note that the claims folder was reviewed. 

For each diagnosed psychiatric disability, including the predviously diagnosed anxiety disorder, the examiner should opine as to whether it is at least as likely as not (50 percent probability or more) that it had its onset in service, is related to his reported in-service stressor (of witnessing an air show disaster), or is otherwise the result of a disease or injury in service. 

If the examiner finds that the Veteran meets the criteria for a diagnosis of PTSD, the examiner should specify the stressors supporting the diagnosis. 

In formulating the requested opinions, the examiner should specifically acknowledge and discuss the documented diagnosis of an anxiety disorder.

If the examiner is unable to provide an opinion without resort to speculation, the examiner should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered. 

The absence of evidence of treatment for psychiatric symptoms in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion. 

The examiner should provide a reason for the opinions. 

The examiner is advised that the Veteran is competent to report in-service symptoms and history, and such reports, including those of a continuity of symptomatology, must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports, the examiner should provide a reason for doing so.

5.  If any claim on appeal remains denied, the AOJ should issue a supplemental statement of the case before returning the case to the Board, if otherwise in order. 

The Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2013).

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).




